In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-415 CR

____________________


WILLIAM S. ILEY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 90684




MEMORANDUM OPINION (1)
	We have before the Court an appeal by William S. Iley from a sentence pronounced
August 23, 2004.  The notice of appeal was filed with the trial court on September 23,
2004, more than thirty days from the date of sentencing.  On October 21, 2004, we denied
the appellant's motion for extension of time for filing notice of appeal.  The court finds the
notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of time was
timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant
obtained an out-of-time appeal.  The Court finds it is without jurisdiction to entertain this
appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered December 8, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.